1    Kevin W. Harris SBN 133084
     Attorney at Law
2    1387 Garden Hwy., Ste. 200
     Sacramento, CA 95833
3    Tel.: (916) 271-0688
     Fax: (855) 800-4454
4
     Ryan P. Friedman SBN 252244
5    Friedman Law Firm, Inc.
     1383 Garden Hwy., Ste. 200
6    Sacramento, CA 95833
     Tel: (916) 800-4454
7    Fax: (855) 800-4454
8    Attorneys for Plaintiff
     Jason Allen Mack
9
     SUSANA ALCALA WOOD, City Attorney (SBN 156366)
10   ANDREA M. VELASQUEZ, Senior Deputy City Attorney (SBN 249210)
     Avelasquez@cityofsacramento.org
11   CITY OF SACRAMENTO
     915 I Street, Room 4010
12   Sacramento, CA 95814-2608
     Telephone: (916) 808 5346
13   Facsimile: (916) 808-4454
14   Attorneys for the CITY OF SACRAMENTO, MICHAEL CASE,
     ALEXANDER WAGSTAFF
15
16                             THE UNITED STATES DISTRICT COURT
17                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
18                  )
     Jason Allen Mack;                        )              Case No.: 2:18-CV-02863-KJM-DB
19                                            )
                  Plaintiff,                  )              STIPULATION TO MODIFY
20          vs.                                              SCHEDULING ORDER; ORDER
                                              )
                                              )
21   City of Sacramento; Sacramento Police    )
     Department, Sacramento Police Officer    )
22   Michael Case (Badge No. 667);            )
     Sacramento Police Officer Alexander      )
23   Wagstaff (Badge No. 922); and Does 1-40, )
     inclusive.                               )
24                                            )
                  Defendant
                                              )
25

            COMES NOW Plaintiff Jason Allen Mack, and Defendants City of Sacramento, Michael
26
     Case, and Alexander Wagstaff, by and through their respective counsel and subject to the
27
     approval of this Court, hereby stipulate and respectfully request that this Court’s Status (Pretrial
28
                                                    Page 1
1    Scheduling) Order dated April 24, 2019 (ECF No. 13), be modified to reflect new
2    deadlines and cut-off dates as follows, or as to accommodate the Court’s docket:
3                                             Current Date                        New Date
4    Fact Discovery Cut-Off:                  June 14, 2021               December 14, 2021
5    Expert Disclosure:                       August 23, 2021             February 11, 2022
6    Rebuttal Expert Disclosure:              September 27, 2021          March 14, 2022
7    Expert Discovery Cut-off:                October 29, 2021            April 13, 2022
8    Dispositive Motions heard by:            November 30, 2021    Friday, May 13, 2022 at 10:00 AM.
9           WHEREAS, restrictions associated with the COVID-19 pandemic interfered with the
10   parties’ ability to conduct discovery;
11          WHEREAS, the parties have made an attempt to resolve this matter with a mediation
12   before Hon. Raul Ramirez, U.S. District Court (ret.) prior to proceeding with intensive discovery
13   and narrowing the terms of the documents to be produced in response to Plaintiff’s Request for
14   Production of Documents concerning pattern and practice evidence. The parties have agreed to
15   leave the option available to return to mediation, once discovery has been completed;
16          WHEREAS. Defense Counsel Andrea M. Velasquez filed a Notice of Unavailability on
17   March 16, 2021 indicating thsat she was unavailable for any purpose whatsoever, including but
18   not limited to, receiving notices of any kind, responding to ex parte applications, appearing in
19   court, hearings, motions, discovery or other deadlines, or attending depositon from March 15,
20   2021 to April 19, 2021.
21          WHEREAS, counsel for all parties have met and conferred and agree that it would be in
22   the interest of justice and judicial economy and that good cause exists for the modification of
23   the scheduling order;
24          WHEREAS, this stipulation is not being made for the purpose of delay, or any other
25   improper purpose;
26          WHEREAS, continuing the deadlines will not prejudice any party or their counsel;
27          WHEREAS, this is the parties’ second request to modify the scheduling order.
28          IT IS SO STIPULATED.


                                                     Page 2
1    DATED: April 20, 2021                       SUSANA ALCALA WOOD,
                                                 City Attorney
2
                                           By:   /s/ Andrea M. Velasquez
3                                                ANDREA M. VELASQUEZ
                                                 Senior Deputy City Attorney
4                                                Attorneys for the CITY OF SACRAMENTO
     //
5
6
     DATED: April 20, 2021                       LAW OFFICE OF KEVIN HARRIS
7
                                           By:   /s/ Kevin W. Harris
8                                                KEVIN W. HARRIS, ESQ.
                                                 Attorney for Plaintiff, JASON ALLEN MACK
9
10                                         ORDER
11          Having reviewed and considered the above stipulation, the scheduling order is modified
12   to reflect the following deadlines:
13          Fact Discovery Cut-Off:              December 14, 2021
14          Expert Disclosure:                   February 11, 2022
15          Rebuttal Expert Disclosure:          March 14, 2022
16          Expert Discovery Cut-off:            April 13, 2022
17          Dispositive Motions heard by:        Friday, May 13, 2022 at 10:00 AM.
18
19          IT IS SO ORDERED
20   Dated: April 30, 2021.

21
23
24
25
26
27
28



                                                 Page 3
